DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 2 is canceled
	Claims 1, 3-16 are examined as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3 and 8, the phrase “a ceramic element including only the first PTC element” is unclear. In particular, in claim 1 or claim 7, claim(s) recites “at least one ceramic element 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claims 3 and 8, claim(s) recites “a ceramic element including only the first PTC element” without any further limitation since in claim 1 or claim 7, claim(s) recites “at least one ceramic element includes: a first PTC and a second PTC”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164).

Regarding claim 1, Bohlender discloses, in Figs. 2-4, the invention as claimed, including an electric heater for a vehicle [Col. 1, lines 7-9 “an electric heating device, in particular as additional heating for motor vehicles”], the electric heater [Col. 1, line 7 “an electric heating device”] comprising: 
a heat dissipation fin [Fig. 3, element 12] configured to exchange heat with air [Col. 5, lines 7-10]; 
at least one ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] configured to emit heat by receiving a power-supply voltage [Col. 1, lines 54-58]; 
and a housing [Fig. 2, elements 13-15] configured to support the heat dissipation fin [Fig. 3, element 12] and the at least one ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38], wherein the at least one ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] includes: 
a first positive temperature coefficient (PTC) element [Fig. 4, element 19a], and a second PTC element [Fig. 4, element 19] has a heating power greater than a heating power of [Col. 6, lines 22-24] the first PTC element [Fig. 4, element 19a]. 
Bohlender in one embodiment teaches the invention as claimed and as discussed above; except wherein said first PTC element is disposed at an outer side of said housing and said second PTC element is disposed at an inner side of said housing such that an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased.
Bohlender teaches, in a further embodiment, wherein said first PTC element is disposed at an outer side [Fig. 5, element 19a] of said housing and said second PTC element is disposed at 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein said first PTC element is disposed at an outer side of said housing; and said second PTC element is disposed at an inner side of said housing such that an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased because Bohlender teaches “an alternative embodiment of a heating device that can do without a positioning frame” (Bohlender, Col. 5, lines 64-65) where a first PTC element is disposed at an outer side of said housing and a second PTC element is disposed at an inner side of said housing.


    PNG
    media_image1.png
    351
    975
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    651
    975
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    819
    1146
    media_image3.png
    Greyscale


Regarding claim 3, Bohlender discloses, a ceramic element including only the first PTC element [Fig. 4, element 19a; Col. 1, lines 36-38].

Regarding claim 5, Bohlender teaches the invention as claimed and as discussed above; except wherein said at least ceramic element includes a plurality of said first PTC elements and a plurality of said second PTC elements.
Bohlender teaches, in a further embodiment, wherein said at least ceramic element includes a plurality of [Fig. 14, element “Tolerance PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of tolerance PTC or first PTC elements] said first PTC elements and a plurality of [Fig. 14, elements “Standard PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of standard PTC or second PTC elements] said second PTC elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein said at least ceramic element includes a plurality of said first PTC elements and a plurality of said second PTC elements because Bohlender teaches the use of multiple heating circuits or at least one ceramic element that provide an improvement in achieving the required overall heating power as well as the required heating tolerances for each heating circuit by utilizing “standard and tolerance PTC heating elements” (Bohlender, Col. 9, lines 11-12).

Regarding claim 6, Bohlender teaches the invention as claimed and as discussed above; except wherein said second PTC element has a low resistance value changeable at approximately 25°C 
Bohlender teaches, in a further embodiment, wherein said second PTC element has a low resistance value changeable at approximately 25°C less than [Col. 9, lines 21-22] a low resistance value of [Col. 9, lines 31-33] said first PTC element.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein said second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of said first PTC element because Bohlender teaches the use of multiple heating circuits or at least one ceramic element that provide an improvement in achieving the required overall heating power as well as the required heating tolerances for each heating circuit by utilizing “standard and tolerance PTC heating elements” (Bohlender, Col. 9, lines 11-12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Reiss et al. (U.S. Pub. No. US 2011/0233189).
	Regarding claim 4, Bohlender teaches the invention as claimed and as discussed above; except wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air.
Reiss teaches “an electrical heating device for a motor vehicle” (Para. 0002, lines 1-2) wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air [Para. 0044, lines 1-9 It would be obvious to a person having ordinary skill in the art that if a specified flow velocity or air flow rate is used to determine nominal conditions for the parameters for heating power then the heating operation temperature must be changeable based on an amount of air flow since increased air flow, for instance, would naturally provide additional cooling and thus affect the heating operation temperature of the first and second PTC elements].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Reiss wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air because Reiss teaches “adaptation to the operating conditions and changed ambient conditions” (Reiss, Para. 0045, lines 1-2) where flow velocity or air flow rate is recognized as a parameter that affects the nominal conditions for the “operating and ambient parameters” (Reiss, Para. 0044, line 3) related to the heating power.

Claims 7-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511).

Regarding claim 7, Bohlender teaches, in Figs. 2-4, the invention as claimed, including an electric heater [Col. 1, line 7 “an electric heating device”] configured to heat air of an indoor space [Col. 1, lines 13-14], wherein the electric heater [Col. 1, line 7 “an electric heating device”] includes: 
a heat dissipation fin [Fig. 3, element 12] configured to exchange heat with air [Col. 5, lines 7-10], at least one ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] configured to emit heat by receiving a power-supply voltage [Col. 1, lines 54-58], and a housing [Fig. 2, elements 13-15] configured to support the heat dissipation fin [Fig. 3, element 12] and the at least one ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38], wherein the at 
a first positive temperature coefficient (PTC) element [Fig. 4, element 19a], and a second PTC element [Fig. 4, element 19] has a heating power greater than a heating power of [Col. 6, lines 22-24] the first PTC element [Fig. 4, element 19a]. 

    PNG
    media_image1.png
    351
    975
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    651
    975
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    819
    1146
    media_image3.png
    Greyscale

Bohlender further teaches wherein said at least one ceramic element includes: said first PTC element disposed at an outer side [Fig. 5, element 19a] of said housing; and said second PTC element disposed at an inner side [Fig. 5, element 19] of said housing such that an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased [Col. 6, lines 22-24, and as shown in Fig. 5, the tolerance PTC element 19a/first PTC is located outside and the PTC element 19/second PTC is located inside, and since the heating generated by the 19a is lower than the heating generated by 19, the amount of heat inside is increasing].
Bohlender is silent on a vehicle comprising: a body; and said electric heater configured to heat air of said indoor space of the body.
However, Khafagy teaches, in Fig. 1, a “vehicle climate control system includes a heat exchanger to heat ambient air using engine waste heat, and a plurality of positive temperature coefficient (PTC) heating elements to heat air passed through the heat exchanger” (Abstract, 

    PNG
    media_image4.png
    770
    1217
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Khafagy regarding a vehicle comprising: a body; and said electric heater configured to heat air of said indoor space of the body because Khafagy teaches improved heating of a vehicle cabin by using “an auxiliary heating source to quickly warm air supplied to the passenger cabin independent of any waste heat provided by the engine” (Khafagy, Para. 0013, lines 13-15) where the “auxiliary heater 24 includes a plurality of positive temperature coefficient (PTC) heating elements” (Khafagy, Para. 0014, lines 1-3).

Regarding claim 8, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches a ceramic element including only the first PTC element [Fig. 4, element 19a; Col. 1, lines 36-38].

Regarding claim 9, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches wherein said at least one ceramic element includes a plurality of ceramic elements [Fig. 3, element 11; Fig. 4, elements 19, 19a; Col. 1, lines 36-38; Col. 5, lines 28-33] provided at a bottom surface of [Fig. 3, elements 11-12] said heat dissipation fin and supported by [Fig. 2, elements 13-15] said housing.

Regarding claim 10, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches said first PTC element and said second PTC element that are spaced apart from each other by a predetermined distance [Col. 7, lines 42-43 “corresponding positions for PTC heating elements are predetermined”].

Regarding claim 12, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches wherein said at least one ceramic element includes a plurality of [Fig. 14, element “Tolerance PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of tolerance PTC or first PTC elements] said first PTC elements and a plurality of [Fig. 14, elements “Standard PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of standard PTC or second PTC elements] said second PTC elements.

Regarding claim 13, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches wherein said second PTC element has a low resistance value changeable at approximately 25°C less than [Col. 9, lines 21-22] a low resistance value of [Col. 9, lines 31-33] said first PTC element.

Regarding claim 15, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except an outlet through which said air heated by said electric heater is discharged into said indoor space of said body.
Khafagy further teaches an outlet [Fig. 1, element 30] through which said air heated by said electric heater is discharged into said indoor space of said body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the further teachings of Khafagy regarding an outlet through which said air heated by said electric heater is discharged into said indoor space of said body because Khafagy teaches improved heating of a vehicle cabin by using “an auxiliary heating source to quickly warm air supplied to the passenger cabin independent of any waste heat provided by the engine” (Khafagy, Para. 0013, lines 13-15) where the “auxiliary heater 24 includes a plurality of positive temperature coefficient (PTC) heating elements” (Khafagy, Para. 0014, lines 1-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511) as applied to claim 7 above, and further in view of Reiss et al. (U.S. Pub. No. US 2011/0233189).
Regarding claim 11, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air.
	Reiss teaches wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air [Para. 0044, lines It would be obvious to a person having ordinary skill in the art that if a specified flow velocity or air flow rate is used to determine nominal conditions for the parameters for heating power then the heating operation temperature must be changeable based on an amount of air flow since increased air flow, for instance, would naturally provide additional cooling and thus affect the heating operation temperature of the first and second PTC elements].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Reiss wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air because Reiss teaches “adaptation to the operating conditions and changed ambient conditions” (Reiss, Para. 0045, lines 1-2) where flow velocity or air flow rate is recognized as a parameter that affects the nominal conditions for the “operating and ambient parameters” (Reiss, Para. 0044, line 3) related to the heating power.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511) as applied to claim 7 above, and further in view of Han et al. (Korea Patent No. KR 101058979).  Although all references made to Han are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Korean into English will be used to provide citations in English.

Regarding claim 14, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except an evaporator configured to exchange heat of said air in said indoor 
Han teaches an “Electric Heater for a car and Manufacture Method of the Same” (Para. 0011, line 1) including an evaporator configured to exchange heat of said air in said indoor space of said body with a refrigerant [Para. 0171, lines 1-4]; 
and a heater core configured to heat air cooled by the evaporator using a coolant of an engine [Para. 0181, lines 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Han regarding an evaporator configured to exchange heat of said air in said indoor space of said body with a refrigerant; and a heater core configured to heat air cooled by the evaporator using a coolant of an engine because Han teaches “the heating system heats the interior of the vehicle while the coolant flowing around the engine is sufficiently heated after the engine is started. However, in winter, the engine and the coolant are cooled to sub-zero temperatures. Since it takes a long time to rise above this certain temperature, the effect of initial heating after engine operation cannot be expected” (Han, Para. 0192, lines 1-5) so an improvement in the “initial heating of a vehicle” (Han, Para. 0204, line 1) involves “an electric heater using a positive temperature coefficient (PTC) element having a positive temperature characteristic in which a resistance value increases as the temperature rises” (Han, Para. 0204, lines 1-3).

Regarding claim 16, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except a rod tube disposed at a bottom surface of said first heat dissipation fin; an insulation material configured to insulate the rod tube and a terminal plate; and a guide 
Han teaches a rod tube [Fig. 4, element 21] disposed at a bottom surface of [Fig. 3, elements 10, 21] said heat dissipation fin; 
an insulation material [Fig. 4, element 25] configured to insulate the rod tube [Fig. 4, element 21] and a terminal plate [Fig. 4, element 23]; 
and a guide [Fig. 4, element 22] configured to fix a position of the terminal plate [Fig. 4, element 23].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Han regarding a rod tube disposed at a bottom surface of said first heat dissipation fin; an insulation material configured to insulate the rod tube and a terminal plate; and a guide configured to fix a position of the terminal plate because Han teaches “the heating system heats the interior of the vehicle while the coolant flowing around the engine is sufficiently heated after the engine is started. However, in winter, the engine and the coolant are cooled to sub-zero temperatures. Since it takes a long time to rise above this certain temperature, the effect of initial heating after engine operation cannot be expected” (Han, Para. 0192, lines 1-5) so an improvement in the “initial heating of a vehicle” (Han, Para. 0204, line 1) involves “an electric heater using a positive temperature coefficient (PTC) element having a positive temperature characteristic in which a resistance value increases as the temperature rises” (Han, Para. 0204, lines 1-3).

Response to Amendment
The amendment of 11/20/2020 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 11/20/2020 have been considered.
The objections of the specification and claim 5 are withdrawn in view of the amendments of the specification and the claim.
The rejection of claim 16 under 112(b) is withdrawn in view of the amendments of the claim.
With respect to the rejection of claim 1 and claim 7 under 35, Applicant argues that Bohlender fails to disclose, a first PTC element disposed at an outer side of the housing and a second PTC element disposed at an inner side of the housing, wherein the second PTC element has a heating power greater than a heating power of the first PTC element such that an amount of heat generated inside the electric heater by the first PTC element and the second PTC elements is increased. However, as shown in Fig. 5 of Bohlender, the first PTC element 19a is located at an outer side of the housing and the second PTC element 19 is located at an inner side of the housing, and as disclosed in Col. 6 lines 22-33 “The tolerance PTC heating element 19a preferably comprises a rated heating power with a fraction of the rated heating power of the standard PTC heating element 19.  In particular, the tolerance PTC heating element 19a comprises a rated heating power approximately corresponding to one half or a third of the rated heating power of the standard PTC heating element 19, preferably approx. 25 Watts.  Depending on the mean amount of the departures of the actual heating power of the standard PTC heating elements 19 and the tolerance of the heating/heat stage to be observed, for the tolerance PTC heating element 19a, a higher or lower rated heating power can also be determined.”. In other words, since the first PTC element 19a is located at an outer side of the housing, and the second 

    PNG
    media_image5.png
    571
    694
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761